--------------------------------------------------------------------------------

EXHIBIT 10.8


 
Consulting Agreement
Recitals
 
CONSULTING AGREEMENT entered into this 16th day of April 2011, by and between
Seafarer Exploration Corp (the "Company"), and ClearTrust, LLC ("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Annual Shareholder Meeting and Proxy Administration (the
"Services") in connection with the Company's Annual Meeting of Shareholders.
 
WHEREAS, in consideration for the Services, the Company shall retain the
Consultant for an amount of payment for services and stock provisions upon
success.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.       Provision of Services
Duties of Consultant. The Consultant will provide such services and advice 10
the Company so as to advise the Company in Annual Shareholder Meeting and Proxy
Administration. In particular, Consultant shall analyze the Company's bylaws and
ensure compliance with corporate bylaws, state regulations, and SEC regulations:
organize the shareholder meeting; typeset, proof, and print the Notice of
Shareholder Meeting: mail the Notice of Shareholder Meeting, Proxy Card, and
Financial Statements to all shareholders as of the record date: tabulate
shareholder votes and meeting attendance: author a scrip for the annual meeting
and assign appropriate roles; provide a certified shareholder list for
inspection both prior to and at the meeting; attend and participate in annual
shareholder meeting: provide certified voting results; and assist with
shareholder services. Consultant would undertake such services under the
direction of Kyle Kennedy, Company Director.
 
1.1    Duties Expressly Excluded.
This Agreement expressly excludes the  Consultant from providing public relation
services to the Company inclusive of but not limited to (i) direct or indirect
promotion of the Company's securities; (ii) assistance in making of a market in
the Company's securities. The Consultant shall not have the power of authority
to bind the Company to any transaction without the Company's prior written
consent.
 
2.       Compensation and Issuance of Stock
The Company shall compensate the Consultant with a non-refundable payment of
1.000.000 shares of restricted stock paid by the Company after the Company's
Proxy has been approved by the shareholders to increase the shares of authorized
stock. The Company shall compensate the Consultant with a payment of $5.000.00.


 
1

--------------------------------------------------------------------------------

 


3.       Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right_ title and interest in and
to the Products. and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark, both domestic and foreign, in connection with the Products.
 
4.       Confidential Information
The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business, as
well as business and financial information related thereto (the "Confidential
Information"). Notwithstanding the foregoing, "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by the Company and/or Consultant (I) if such information
is demonstrated to be generally available to the public at the time of its
disclosure to Consultant: (2). after the time, if any. that such information
becomes generally available to the public without any breach by Consultant; (3)
was already in Consultant's possession at the time of disclosure to Consultant
(whether such time of disclosure is before or after the date hereof): (4) is
developed by Consultant independently of the Services; or (5) was lawfully
received by Consultant from a third party without restrictions on disclosure or
use.
 
Using no less effort than the Consultant would use to maintain the
confidentiality of his own confidential and proprietary information, the
Consultant shall maintain in strict confidence and shall not disclose at any
time, without the prior written consent of the Company, any of the Confidential
Information to any other person or entity, unless such information has entered
the public domain through lawful means, without violation of this Agreement, or
pursuant to requirements of law or court order.
 
5.       Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof.
 
6.       Independent Contractor
Consultant acknowledges and agrees that he is rendering the Services as an
independent contractor and not an employee of the Company and, accordingly, the
Company shall have no obligations to Consultant in connection with payroll
taxes, employee benefits and the like.
 
7.       No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
8.       Miscellaneous
This Agreement (i) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements as to such subject matter; (ii) may be amended or
modified only by a writing executed by the party against whom enforcement is
sought; (iii) shall inure to the benefit of and be binding upon the respective
heirs, administrators, personal representatives, successors and assigns of the
parties hereto; and (iv) shall be governed by and construed in accordance with
the laws of Florida.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.


CONSULTANT
CLEARTRUST, LLC




        /s/  Kara Kennedy
Kara Kennedy, Director


SEAFARER EXPLORATION CORP.




        /s/  Kyle Kennedy
Kyle Kennedy, Director
 
3 

--------------------------------------------------------------------------------

 

